Citation Nr: 0335674	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-06 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter and son




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The appellant is the widow of the veteran who had active 
service from January 1968 to October 1970.

Initially, the Board of Veterans' Appeals (Board) notes that 
this appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, D.C.  The 
Department of Veterans Affairs (VA) will notify you if 
further action is required on your part.


REMAND

Prior to the filing of the appellant's claim on appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially modified the 
circumstances under which the VA's duty to notify and assist 
claimants applies, and how that duty is to be discharged.  
See Public Law No. 106-175 (2000) (now codified at 38 U.S.C. 
§ 5100-5103A, 5106-7 (West 2002)).

The new statute additionally revised the former section 
5107(a) of title 38, United States Code, eliminating the 
requirement that a claimant must come forward first with 
evidence to well-ground a claim before the Secretary of VA is 
obligated to assist the claimant in developing the facts 
pertinent to a claim.

In a letter dated in October 2001, the RO informed the 
appellant of the evidence need to substantiate her claims, 
and the relative obligations of the appellant and VA in 
developing the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  However, the RO informed the appellant 
that the requested information and/or evidence should be 
submitted within 60 days of the notice.

In a decision promulgated on September 22, 2003, the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) (2003) as inconsistent with 38 
U.S.C.A. § 5103(b)(1) (West 2002).  See Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).  The Federal Circuit 
made a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9 (2003)).  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA notice is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development, 
the RO must take this opportunity to inform the appellant 
that regardless of the information previously provided, a 
full year is allowed to respond to a VCAA notice.  

The Board's review of the record additionally reflects that 
while the veteran was examined in September 1996 with respect 
to a claim for service connection for post-traumatic stress 
disorder (PTSD) that did not result in a diagnosis of PTSD 
(nor is there any other medical evidence of such a 
diagnosis), that examiner did render diagnoses that included 
depressive disorder, not otherwise specified.  The Board 
further notes that while the examiner reported that the 
veteran did not link then-current symptoms to a stressor in 
service, he did acknowledge the veteran's report of being 
subjected to rocket attacks on several occasions in Vietnam, 
a matter that would seem to be verifiable based on 
information already contained within the record.  

In addition, the claims file now contains lay testimony and 
statement evidence that the veteran was recounting his 
Vietnam experiences shortly before he took his life in June 
2001, and the record contains a note left by the veteran that 
indicates his Vietnam experience as one of the reasons he 
shot himself.  Thus, under these circumstances, the Board 
finds that at least one effort is warranted to verify the 
single alleged stressor pursuant to Pentecost v. Principi, 16 
Vet. App. 124 (2002) and Suozzi v. Brown, 10 Vet. App. 307 
(1997) (every detail of a claimed stressor is not required).  
Thereafter, assuming that the veteran's unit was in fact 
subject to rocket attacks during the period the veteran was 
assigned to it, consideration should be given as to whether 
the claim should be referred for a psychiatric opinion as to 
whether the veteran was suffering from PTSD based on this 
stressor at the time of his death, and if so, whether such 
disability contributed substantially or materially to cause 
the veteran's death.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The U.S. Armed Services Center for 
Unit Records Research (USASCRUR) should 
be contacted and requested to provide any 
information, including unit histories, 
which might corroborate the assertion 
that while the veteran was attached to 
either Battery "D" 6th Battalion, 56th 
Artillery from March 1969 to July 1969, 
or to the 23d Military Police Company 
from July 1969 to October 1970, the unit 
was subjected to rocket attacks.

3.  Thereafter, if the veteran's unit was 
in fact subject to rocket attacks during 
the period the veteran was assigned to 
it, consideration should be given as to 
whether the claim should be referred for 
a VA psychiatric opinion as to whether it 
was at least as likely as not that the 
veteran was suffering from PTSD based on 
this stressor at the time of his death, 
and if so, whether such disability 
contributed substantially or materially 
to cause the veteran's death.

4.  After the completion of any 
development deemed appropriate (including 
additional expert opinion) in addition to 
that requested above, the issue of 
entitlement to service connection for 
cause of death should be readjudicated.  
If the benefit sought on appeal remains 
denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
Veterans' Benefits Administration (VBA)'s Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




